UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1970


In Re:   JIMMIE VANCE GRUBBS,

                 Petitioner.




                  On Petition for Writ of Mandamus.
             (3:06-cr-00048-RJC-CH-1; 3:11-cv-00125-RJC)


Submitted:   November 7, 2012                Decided:   November 29, 2012


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jimmie Vance Grubbs, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jimmie Vance Grubbs petitions for a writ of mandamus,

asking this court to grant sua sponte his 28 U.S.C.A. § 2255

(West Supp. 2012) motion to vacate his conviction and sentence,

currently      pending       in    the       district       court,       and   to   direct   his

immediate release.            We conclude that Grubbs is not entitled to

mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary            circumstances.             Kerr    v.    United    States

Dist.     Court,      426    U.S.        394,      402     (1976);        United    States      v.

Moussaoui,      333    F.3d       509,       516-17       (4th    Cir.    2003).        Further,

mandamus      relief    is    available            only    when    the    petitioner      has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                            Mandamus may not be

used as a substitute for appeal.                          In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

              The relief sought by Grubbs is not available by way of

mandamus, as he may continue to pursue it via § 2255 in the

district      court    and,       if    he    is    dissatisfied         with    the    district

court’s ultimate ruling, he may seek to appeal in this court.

To the extent Grubbs complains of delay by the district court,

we     find   the     present          record      does     not     reveal      undue     delay.

Accordingly, while we grant leave to proceed in forma pauperis,

we deny the mandamus petition.                         We dispense with oral argument

                                                   2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                 PETITION DENIED




                               3